t c summary opinion united_states tax_court james a paton petitioner v commissioner of internal revenue respondent docket no 12238-99s filed date james a paton pro_se randall l preheim for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure as explained below petitioner does not dispute the deficiency but contends that he is not liable for interest thereon some of the facts in this case have been stipulated and are so found petitioner resided in boulder colorado at the time he filed his petition the parties stipulated that petitioner received net taxable social_security_benefits of dollar_figure in and that he did not report the social_security_benefits on his tax_return petitioner does not contest the amount of the taxes owed but believes he should not have to pay any interest because he alleges the government did not send him a form 1099-ssa setting forth the amount of his taxable benefits social_security_benefits are taxable to the extent provided under sec_86 we note that taxable_income must be reported regardless of whether a form_1099 is received moreover this court does not have jurisdiction to redetermine interest prior to the entry of a decision redetermining the deficiency sec_7481 rule 107_tc_249 because petitioner does not contest the amount of the deficiency determined under sec_86 we sustain respondent's determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
